Citation Nr: 0811036	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  06-31 535A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for residuals of a right 
shoulder injury.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for a right hip and 
groin disability.

4. Entitlement to service connection for a back disorder.

(The issues of entitlement to service connection for 
residuals of a right knee injury, service connection for 
residuals of a head injury, service connection for bilateral 
hearing loss, and service connection for residuals of a right 
wrist injury have been addressed in a separate rating 
decision under the same docket number.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Albuquerque, New Mexico, 
Regional Office (RO) that, in pertinent part, denied the 
veteran's claims for service connection for a right shoulder 
injury, tinnitus, a right hip and groin condition, and a back 
disorder.  The veteran timely filed a notice of disagreement 
in January 2006.  The RO provided a statement of the case in 
August 2006, and the veteran timely filed a substantive 
appeal in October 2006.  In June 2007, the RO provided a 
supplemental statement of the case.

In July 2007, the veteran appeared at a hearing at the RO 
before the undersigned Veterans Law Judge.  The transcript of 
that hearing has been associated with the claims file, and 
the case is now ready for appellate review. 

Because of the need for a three-judge panel review, the 
issues of entitlement to service connection for residuals of 
a right knee injury, service connection for residuals of a 
head injury, service connection for bilateral hearing loss, 
and service connection for residuals of a right wrist injury 
will be the subject of a separate decision issued 
simultaneously herewith under the same docket number.  

The Board notes that in a June 2005 statement, the veteran 
appeared to raise an informal claim of service connection for 
depression.  The Board further notes that in documents 
submitted with the September 2005 notice of disagreement, the 
veteran appeared to raise informal claims of service 
connection for a urinary tract disorder, impotence, and 
nervousness due to exposure to herbicides.  These issues are 
not developed for appellate consideration and are referred to 
the RO for appropriate action.   

The issues of entitlement to service connection for a right 
shoulder injury, right hip and groin condition, and a back 
disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDING OF FACT

Tinnitus was not shown in service, nor did current tinnitus 
result from disease or injury of service origin.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

a. Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record that (1) is necessary 
to substantiate the claim as to all five elements of the 
service connection claim (including degree of disability and 
effective date of disability (See Dingess/Hartman  v. 
Nicholson, 19 Vet. App. 473 (2006); (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, supra. at 187; 
38 C.F.R. § 3.159(b) (2005).  As a fourth notice requirement, 
VA must "request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b) (1); see also Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  Notice must 
be provided "at the time" that VA receives a completed or 
substantially complete application for VA-administered 
benefits.  Pelegrini at 119 (2004).  This timing requirement 
applies equally to the initial-disability-rating and 
effective-date elements of a service connection claim.  
Dingess/Hartman, supra.

The Board finds that the VCAA letter sent to the veteran 
essentially complied with the statutory notice requirements 
as outlined above.  The August 2005 VCAA letter notified the 
veteran of the evidence obtained, the evidence VA was 
responsible for obtaining, and the evidence necessary to 
establish entitlement to the benefits sought including the 
types of evidence that would assist in this matter.  Also, VA 
notified the veteran that he should submit evidence in his 
possession or alternatively provide VA with sufficient 
information to allow VA to obtain the evidence on his behalf.  

The August 2005 VCAA letter also informed the veteran about 
the type of evidence needed to support a service connection 
claim, namely, proof of: (a) an injury in military service or 
disease that began in or was made worse during  military 
service, or an event in service causing injury or disease; 
(b) a current physical or mental disability; and (c) a 
relationship between the current disability and an injury, 
disease or event in service.  The Board thus finds that the 
veteran was effectively informed to submit all relevant 
evidence in his possession, and that he received notice of 
the evidence needed to substantiate his claim, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19  Vet. App. at 403; see also 
Mayfield, 19 Vet. App. at 109-12.

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a rating or effective date for the rating in the 
August 2005 letter.  Instead, the RO supplied notice of these 
elements in the August 2006 statement of the case.  See 
Dingess, supra.  This notice was temporally after the RO's 
initial decision.  The Board is cognizant of recent Federal 
Circuit decisions pertaining to prejudicial error.  
Specifically, in Sanders v.  Nicholson, No. 06-7001 (Fed. 
Cir. May 16, 2007), the Federal Circuit held that any error 
by VA in providing the notice required by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial 
and that once an error is identified by the Veterans Court 
(Court of Appeals for Veterans Claims), the burden shifts to 
VA to demonstrate that the error was not prejudicial.  The 
Federal Circuit reversed the Court of Appeals for Veterans 
Claims' holding that an appellant before the Court has the 
initial burden of demonstrating prejudice due to VA error 
involving: (1) providing notice of the parties' respective 
obligations to obtain the information and  evidence necessary 
to substantiate the claim: (2) requesting that the claimant 
provide ant pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  (Emphasis 
added.)  See also Simmons v. Nicholson, No. 06-7092 (Fed. 
Cir. May 16, 2007).   

The presumption of prejudice raised by the untimely notice of 
the Dingess requirements is rebutted in this case.  The 
overwhelming preponderance of the evidence is against service 
connection for tinnitus; thus, the question of how to assign 
a rating or affective date is moot.  See Sanders, 487 F.3d at 
887 (recognizing that "a demonstration that the outcome would 
not have been different in the absence of the error would 
demonstrate that there was no prejudice").  There has been no 
showing that the essential fairness of the adjudication of 
the veteran's claim has been altered by the untimely notice 
of Dingess.  Furthermore, the veteran has not raised an 
effective date claim, and in view of the foregoing, the Board 
cannot conclude that the defect in timing of Dingess notice 
affected the essential fairness of the adjudication.  
 
Significantly, the evidence does not show, nor does the 
appellant contend, that any notification deficiencies, either 
with respect to timing or content, have resulted in  
prejudice.  That is, there has been no plausible showing of 
how the essential fairness of the adjudication was affected.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 129 (2005),  
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (due 
process concerns with respect to VCAA notice must be pled 
with specificity).  See also Overton v. Nicholson, 20 Vet. 
App. 427 (2006); Dunlap v. Nicholson, No. 03-320 (U.S. Vet. 
App. Mar. 22, 2007).  

b.  Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim. 38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes assisting 
the veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence.  Service medical records, VA 
medical records, and private provider medical records have 
been associated with the claims folder.  Additionally, the 
veteran was afforded a VA hearing examination in September 
2004, which was thorough in nature and adequate for the 
purposes of deciding this claim.  The veteran provided sworn 
testimony with respect to the claim of service connection for 
tinnitus in July 2007.  The Board finds that the medical 
evidence of record is sufficient to resolve this appeal, and 
the VA has no further duty to provide an examination or 
opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

II.  Analysis of Claim of Service Connection

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

In order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical evidence, or, in certain circumstances, lay evidence, 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The veteran contends that his current tinnitus is related to 
service, and specifically to the acoustic trauma he 
experienced when a tire that he was fixing exploded.  The 
veteran's service medical records do not show complaints, 
treatment, or diagnosis of tinnitus in service.  The initial 
post-service documentation of tinnitus is contained in the 
report of the September 2004 VA audiology examination.  

In the report of the VA examination, the veteran reported, by 
history, recurrent bilateral tinnitus on a weekly basis of 
several minutes duration since 1970.  Following the 
examination which included a review of the veteran's claims 
file, the VA audiologist concluded that the veteran's 
tinnitus was not considered to be abnormal within a normal 
population, and that it was "least likely secondary to 
military service." 

Notwithstanding the lack of evidence of tinnitus during 
service, service connection may still be granted if all of 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).  Assuming without 
deciding that the veteran has a current tinnitus disability, 
the question then is whether the evidence is at least in 
equipoise as to whether the veteran has tinnitus that is 
related to service.  

The veteran believes that his tinnitus is the result of 
exposure to a tire explosion in service.  With respect to any 
medical conjectures that could be made on his part, however, 
the veteran has not been shown to possess the medical 
background required to provide such an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Lay opinions regarding 
the diagnosis or etiology of a disease, particularly in the 
absence of any supporting medical authority, serves no 
constructive purpose and need not be considered.  Hyder v. 
Derwinski, 1 Vet. App. 221, 225 (1991).  

There are no opinions supportive of the veteran's claim from 
anyone with the medical background required to provide such 
an opinion.  

On the other hand, the medical evidence against the veteran's 
claim consists of the report of the VA audiologist examiner 
who examined the veteran in September 2004 for the purpose of 
making a determination as to etiology.  Based upon a review 
of the veteran's claims file, including service medical 
records and an interview of the veteran, the examiner 
unequivocally concluded that the veteran's tinnitus was not 
associated with military service.  Taken in conjunction with 
an overview of the claims folder which demonstrates the 
paucity of evidence of tinnitus between 1968 and 2004, the 
evidence against the veteran's claim becomes overwhelming.  
The medical evidence as a whole demonstrates that tinnitus 
was not diagnosed until over 35 years after service.  The 
preponderance of the evidence stands against the proposition 
that the veteran's tinnitus was related to service; there is 
no doubt to be resolved; and service connection for tinnitus 
is not warranted.


ORDER

Entitlement to service connection for tinnitus is denied.


REMAND

The Board finds that additional development is warranted to 
address the merits of the appellant's claims of entitlement 
to service connection for a right shoulder injury, right hip 
and groin disability, and low back disability.  38 C.F.R. 
§ 19.9 (2007).  A summation of the relevant evidence is set 
forth below. 

The veteran claims that his right shoulder disability, right 
hip and groin disability, and low back disability were 
incurred in service.  Specifically, the veteran contends that 
these injuries were the result of an accident that occurred 
when a tractor-trailer wheel that he was replacing exploded.  
He claims that he sought medical treatment for his injuries 
soon after getting out of the military, but that those 
private provider records have since been destroyed.

a. Factual Background

Service Medical Records

The veteran's December 1965 and July 1968 Reports of Physical 
Examination for Induction and Separation disclose a normal 
clinical assessment of all systems.  

Private Provider Records

June 1983 treatment records indicate that the veteran 
complained of right thigh and back pain after "working on a 
bike."  He stated that he had "never had this pain 
before."

August 1993 to December 1993 treatment records indicate that 
the veteran complained of pain in his right upper inner 
thigh.  The assessment was muscle strain.

An April 1998 X-ray revealed thoracic degenerative disease.

May 1998 treatment records indicate that the veteran 
complained of groin pain "in the region of the right ischial 
tuberosity" for 3-4 years.  The veteran denied known injury.  
He had had a herniorrhaphy done that same month.  Upon 
physical examination, the doctor noted a normal gait, normal 
lumbar spine range of motion, normal strength through the 
lower extremities, and normal hip range of motion.  
X-rays revealed some periostitis reaction along the ischial 
tuberosity bilaterally.  The impression was probable 
periostitis and possible chronic ligamentous injury at the 
insertion of the ischial tuberosity.  A subsequent MRI of the 
right hip revealed no evidence of stress fracture, synovitis, 
or other adjacent inflammatory process.  

An August 1998 X-ray of the right hip revealed mild symmetry 
of the acetabula, "probably reflecting an osteophyte arising 
from the right superolateral acetabulum."  The impression 
was "suspect mild DJD right hip."

January 2005 treatment records indicate that the veteran 
complained of right shoulder pain for 30-40 years.  The 
clinician's notes state that "[the veteran] got hurt 
while he was in service - apparently twisted right 
shoulder."  The veteran reported that the shoulder pain 
had worsened over time.  Upon physical examination, the 
clinician noted that the range of motion was limited by 
pain.  He described the shoulder as "stiff."  
Abduction was to 45 degrees.  The assessment was chronic 
right shoulder pain.

September 2005 treatment notes indicate that the veteran's 
right shoulder was still hurting.  There was pain upon 
abduction and internal rotation.  Abduction was to 90 
degrees.  A MRI of the right shoulder revealed an articular 
tear of the rotator cuff near the junction between 
supraspinatus and infraspinatus tendons.  The doctor noted 
that "hyperintense signal within the subacromail/subdeltoid 
bursa may relate to the above noted tendon findings vs. an 
overlaying inflammatory process such as bursitis."  
Degenerative appearing changes involving the humeral head and 
acromoclavicular joint were also found.  A MRI of the 
cervical spine revealed multilevel disc and bony degenerative 
changes without subluxation.  Disc bulge or osteophyte/disc 
complex was seen at each level between C3 and C7 producing 
spinal canal stenosis at the C4-5 and C5-6 levels.  
Multilevel neural foraminal narrowing was also found.  The 
impression was cervical radiculopathy and right shoulder 
pain.  

September 2005 treatment notes indicate that the veteran also 
complained of right thigh and hip pain.  A physical 
examination was within normal limits.

A June 2007 correspondence by J.L., DC, contains the 
following statement:

This letter is being written at the request of the 
above captioned patient to state that current 
symptomatology and x-ray findings in his lumbar 
spine are consistent with a fall that he described 
while he was in the military in 1967.  This 
information when correlated with his history of 
transient to intermittent lumbosacral pain since 
the accident, support a finding that his fall in 
1967 was the initial injury.

Buddy Statement

The claims file contains a March 2003 letter submitted by 
R.T., which includes the following statement:

In October or November of 1967, while at work in 
the Motor Pool, I was present when [the veteran] 
sustained an injury.  He was fixing a flat tire of 
a truck when the steel ring blew off and actually 
threw [the veteran] into the air and then landing 
and injuring his right side.

b. Analysis

There is no mention in the veteran's service medical records 
of the alleged 1967 accident.  There is also a significant 
lapse in time between the veteran's 1968 separation and the 
first documented medical reports of his disabilities.  
However, from January 2003 through his July 2007 Travel Board 
testimony, the veteran has presented consistent, credible, 
and detailed accounts of the accident.  Furthermore, the 
claims file contains a "buddy" statement that corroborates 
the veteran's testimony.  Additionally, a private provider 
opinion supports the alleged nexus with respect to the back 
claim.  The probative value of this opinion is diminished by 
an absence of a review of all the evidence of record.  
However, the opinion is of some probative value and does 
support the claims.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims recognized in 38 
C.F.R. § 3.159(c)(4) a three-pronged test for ascertaining 
whether a VA examination or opinion is warranted to address a 
claim for service connection.  The Court stressed that the 
criteria for obtaining a VA examination is a low threshold.  
No adequate medical examination or opinion fully addressing 
the incurrence and causation issues presented by the 
veteran's claims for service connection for a right shoulder 
injury, a right hip and groin condition, and a low back 
disability is of record and further medical input as to those 
matters is deemed advisable.  The Board finds that a VA 
examination that includes an opinion addressing the contended 
nexus is warranted.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79 
(2006). 

Accordingly, the case is REMANDED for the following action:

1. The veteran must be provided with a VA 
orthopedic examination to determine the 
nature and etiology of each of the 
veteran's claimed disabilities, which 
include a right shoulder injury, a right 
hip and groin disability, and a low back 
disability.  

With respect to the claimed orthopedic 
disabilities, the examiner is to answer 
the following question:

Is it at least as likely as not (i.e., 50 
percent or greater probability) that any 
right shoulder injury, right hip and groin 
disability, and/or low back disability 
that is currently present began during 
service or is etiologically related to any 
incident of active service.

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the causal relationship; less 
likely weighs against the claim.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so indicate.

The claims folder and a copy of this 
remand should be made available to the 
clinician for review.

2. After completion of any other 
development indicated by the record, with 
consideration of all evidence added to the 
record subsequent to the June 2007 
supplemental statement of the case, the 
AMC/RO must readjudicate the claims for 
service connection for a right shoulder 
injury, a right hip and groin disability, 
and a low back disability.  If the claims 
remain denied, the AMC/RO should issue an 
appropriate supplemental statement of the 
case and provide the veteran an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


